Exhibit 10.3

 

RETIREMENT AGREEMENT

 

WHEREAS, Dr. Vance D. Coffman (“Dr. Coffman”), after 37 years of service for
Lockheed Martin Corporation (“LMC” or “Corporation”) has announced that he will
retire as LMC’s Chief Executive Officer effective September 1, 2004;

 

WHEREAS, LMC believes that in light of the significant management and technical
positions held by Dr. Coffman and the access he has had to information, that it
would serve the Corporation’s interests to obtain an agreement from Dr. Coffman
to not engage in activity in competition with the business of the Corporation
and to not disclose proprietary information;

 

WHEREAS, LMC believes that in light of Dr. Coffman’s long and outstanding career
with LMC, that it would be prudent to secure Dr. Coffman’s agreement to provide
advice and counsel from time to time with the Corporation on matters within his
expertise and experience.

 

WHEREAS, LMC has determined that it will provide to Dr. Coffman certain
additional benefits in connection with his retirement in recognition of the
contributions he has made to LMC’s long-term success;

 

NOW THEREFORE, in consideration of the mutual promises contained within this
Retirement Agreement (“Agreement”), Dr. Coffman and LMC agree as follows:

 

1. Covenants of Dr. Coffman: Dr. Coffman agrees as follows:

 

(a) Covenant Not to Compete: For the three year period following the effective
date of Dr. Coffman’s retirement from LMC, Dr. Coffman will not, on his own or
in association with others, either be directly or indirectly employed by or
engage in or be associated with or tender advice or services as an employee,
advisor, director, officer, partner, consultant or otherwise by or with any
corporation, partnership, or other business considered to be a Competitor of
LMC. During that three-year period, Dr. Coffman also agrees not to interfere
with, disrupt, or attempt to disrupt the relationship, contractual or otherwise,
between LMC and any customer, supplier or employee of LMC. For the purpose of
this Agreement, the term “Competitor” will mean The Boeing Company, General
Dynamics Corporation, Northrop Grumman Corporation, the Raytheon Company, United
Technologies Corporation, Honeywell International Inc. or any successor to all
or a material part of the business of any such company as a result of a merger,
reorganization, consolidation, spin-off, split-up, acquisition, divestiture,
operation of law or similar transaction.

 

(b) Covenant to Maintain the Confidentiality of Proprietary Information: Dr.
Coffman will not use or disclose to any person Proprietary Information to which
he



--------------------------------------------------------------------------------

had access or for which he was responsible for creating during his employment
with LMC. All proprietary materials to which he has had access, or which were
furnished or otherwise made available to him in connection with his employment
with LMC shall be and remain the property of LMC. All business materials,
documents and information belonging to LMC including any Proprietary
Information, and all reproductions of those materials, documents and information
shall be returned to LMC upon request of LMC. For the purpose of this Agreement,
the term “Proprietary Information” shall mean any information of LMC or of
others, which has come into LMC’s or Dr. Coffman’s possession, custody or
knowledge in the course of his employment that has independent economic value as
a result of its not being generally known to the public and is the subject of
reasonable means to preserve the confidentiality of the information.

 

(c) Covenant For Advice and Counsel: After April 30, 2005, Dr. Coffman agrees to
make himself available upon reasonable request and at his convenience to provide
advice and counsel to the LMC Chief Executive Officer from time to time
concerning LMC business operations; provided however, that LMC will reimburse
Dr. Coffman for any out of pocket expenses incurred in connection with providing
such advice and counsel. Any request for extended assignment requiring more than
limited amounts of time will be separately negotiated.

 

2. Covenants of LMC: LMC agrees as follows:

 

(a) Covenant to Amend 2004 Option Grant: LMC, acting by resolution of the
Management Development and Compensation Committee of the Board of Directors has
amended Dr. Coffman’s January 2004 option grant to provide that upon his
retirement, his options will not be forfeited and will continue to vest upon the
vesting dates set forth in the original award agreement.

 

(b) Covenant to Provide Office Support and Home Security: From the date of his
retirement until April 30, 2005, LMC will make available to Dr. Coffman office
space and secretarial support at LMC headquarters in Bethesda, Maryland. LMC
will also make available to Dr. Coffman office space and secretarial support for
his use outside Bethesda, MD as designated by Dr. Coffman. Following his
retirement, LMC will provide equipment, connectivity and technical support to
maintain home offices at his residences. LMC will also provide security systems
and related support for his residences.

 

(c) Covenant to Make Contribution to Academic Institution: LMC acting by
resolution of the Strategic Affairs Committee of the Board of Directors has
authorized a one-time contribution in the amount of $1,500,000 to endow a chair
in the name of Dr. Coffman at Iowa State University.

 

(d) Covenant to Provide Use of Corporate Aircraft: Until April 30, 2005, for
security purposes, Dr. Coffman will have access to the LMC fleet of corporate
aircraft for business and personal use in accordance with LMC’s policies for use
of corporate aircraft. After April 30, 2005, Dr. Coffman will have use of the
corporate aircraft for

 

2



--------------------------------------------------------------------------------

approved LMC business purposes. Dr. Coffman will reimburse LMC at appropriate
IRS rates if a family member accompanies him on a trip on the corporate aircraft
unless the family member’s attendance is for a business purpose.

 

(e) Covenant to Provide Relocation Costs: LMC will pay on Dr. Coffman’s behalf
expenses incurred for moving his household goods to the west coast in an amount
not to exceed $50,000.

 

(f) Covenant to Provide Miscellaneous compensation items: LMC will continue Dr.
Coffman’s country club memberships through April 2005, to be used by Dr. Coffman
as Chairman of the Board of Directors.

 

3. Miscellaneous Provisions:

 

(a) Effective Date of Agreement: This Agreement will become effective upon the
date of execution by both parties.

 

(b) Governing Law: This Agreement shall be governed by Maryland law, without
regard to its provisions governing conflicts of law. Any dispute concerning this
Agreement shall be determined by binding arbitration under the American
Arbitration Association rules for arbitrating commercial disputes.

 

(c) Severability: It is the desire and intent of the parties that the provisions
of this Agreement bind the parties. Accordingly, if any particular portion of
this Agreement is adjudicated to be invalid or unenforceable, this Agreement
shall be deemed amended to delete that portion from this Agreement with such
deletion to apply only with respect to the operation of that provision in the
particular jurisdiction in which such adjudication is made.

 

(d) Other Benefits: Nothing in this Agreement is intended to affect any of the
other benefits, perquisites or compensation payable to Dr. Coffman as a result
of his employment with LMC or his retirement.

 

IN WITNESS WHEREOF, the parties have executed this agreement this 23 day of
July, 2004:

 

LOCKHEED MARTIN CORPORATION

 

VANCE D. COFFMAN

/s/

--------------------------------------------------------------------------------

 

/s/

--------------------------------------------------------------------------------

Edward S. Taft

   

Senior Vice President, Human Resources

   

 

3